Citation Nr: 1141165	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  98-19 107	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for ulcerative colitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to February 1974

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified at hearings held in June 2003 and March 2008.  Transcripts have been associated with the claims file.

The claim was remanded by the Board in January 2004, March 2006, July 2008, April 2009, and March 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2011).  The United States Court of Appeals for Veterans Claims (Court) recently held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  In June 2003, the Veteran presented testimony at a personal hearing conducted in Washington D.C. before T. Steven Eckerman.  In March 2008, the Veteran presented testimony at a hearing conducted in Jackson, Mississippi before Steven D. Reiss.  Both were designated by the Chairman to conduct the hearings pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and will be rendering the final decision in this case.  

Pursuant to the Court's recent holding in Arneson, letters were sent to the Veteran in June and September 2011 notifying him that he had the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal.  In September 2011, the Veteran responded that he did wish to appear at a hearing at the local Regional Office before a third VLJ.  Therefore, in accordance with Arneson, a remand of the present appeal for whether new and material evidence has been received to reopen a claim for entitlement to service connection for ulcerative colitis is necessary to afford the Veteran his requested hearing. 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a hearing in accordance with applicable procedures.  The Veteran and his representative should be provided with notice as to the time and place to report for said hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
T. STEVEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

